United States Court of Appeals
                      For the First Circuit

Nos. 05-2065
     05-2129

                    UNITED STATES OF AMERICA,

                    Appellant/Cross-Appellee,

                                v.

                         JOHN FRECHETTE,

               Defendant, Appellee/Cross-Appellant.



                          ERRATA SHEET

          The opinion of this court, issued August 2, 2006, is
amended as follows:

          On page 14, l. 17, delete the extra word "the" between
"that" and "because."